DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the time needed" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "in the future" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the next time" in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (U.S. Patent Application Publication No. 2009/0125420) in view of Applebaum et al. (U.S. Patent Application Publication No. 2008/0301175; hereinafter Applebaum).

Regarding claim 1, Zhang discloses method of dividing archived data based on persistent queue (PQ) include: 
divide said archived data into data queues corresponding to the time needed for processing in the future {¶¶ [0060], [0061] subscription recurrence with start and end times; [0103], [0109] scheduling of subscriptions for processing at future times; claim 34, [0116], [0117] generating tasks for stored data and putting into different task queues for processing; [0123], [0124] archiving/storing of data for later processing} Zhang discloses server persistence {¶ [0075]}, but fails to explicitly disclose persistent data queues; 
scheduling the processing of data that has been divided into these data queues corresponding to future milestones {¶¶ [0060], [0061] subscription recurrence with start and end times; [0103], [0109] scheduling of subscriptions for processing at future times (e.g., such as future milestones); claim 34, [0116], [0117] generating tasks for stored data and putting into different task queues for processing}, Zhang discloses server persistence {¶ [0075]} but fails to explicitly disclose persistent data queues; and 
redistributing archived data into new data queues corresponding to the next time it takes to process this data {¶¶ [0060], [0061] subscription recurrence with start and end times; [0103], [0109] scheduling of subscriptions for processing at future times; claim 34, [0116], [0117] generating tasks for stored data and putting into different task queues for processing; [0118] new tasks for recurrent subscription data are generated at the completion of processing for the next recurrence (e.g., such as redistributing data into new data queues)}, Zhang discloses server persistence {¶ [0075]} but fails to explicitly disclose persistent data queues.

However, Applebaum discloses persistent data queues {¶ [0182] persistent event queues}.

Zhang and Applebaum before him/her, to modify the teachings of Zhang with the teachings of Applebaum.  The motivation for doing so would combine the queues and persistence of Zhang with the queues and persistence of Applebaum to provide safe storage of data thereby preventing data loss as disclosed by Applebaum [0182], [0183].


Support for Amendments and Newly Added Claims
Applicants are respectfully requested, in the event of an amendment to claims or submission of new claims, that such claims and their limitations be directly mapped to the specification, which provides support for the subject matter.  This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.121(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.
Examiner cites particular columns and line numbers or paragraphs in the references as applied to claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may be applied as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bulawa (US 2009/0327111): payment of bills, services, goods, and the filling of prepaid accounts through a television provider's network; 
Dobbins (US 2002/0066033): managing content resources that allows subscribers and administrators to manage and direct content resources effectively; 
Ekker (US 2011/0040704): pricing events, including system created events, at an optimum time before a billing process is performed; 
Mani (US 20070083866): job scheduling technique that allows jobs to be launched as a result of messages which are not targeted specifically at the job, and for jobs to be interrelated in complex ways; 
Rukonic (US 10,332,080): analyzing income and expenses, resulting in automated optimization of budgeted fund allocation to pay bills.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEDRA M MCQUITERY whose telephone number is (571)272-9607.  The examiner can normally be reached on Monday - Thursday, 8am - 6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Diedra McQuitery/Primary Examiner, Art Unit 2166